DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Elk Corporation (KR 10-2018-0023095) – of record, hereinafter Elk, in view of Samsung, (KR 10-2015-0104509) – of record, hereinafter Samsung.

Regarding claim 1 Elk discloses an antenna-deco film stack structure, comprising: a deco film (Fig. 4, at 200) comprising a light-shielding portion (Fig. 4, at 200) and a transmissive portion (Fig. 4, at 100); an antenna pattern (e.g., Fig. 6, at 250) disposed on an upper surface of the dielectric layer and disposed under the deco film, the antenna pattern being at least partially covered by the light-shielding portion.
Elk does not disclose a dielectric layer facing the deco film; and a ground pattern on a lower surface of the dielectric layer to at least partially cover the antenna pattern.
Samsung discloses a dielectric layer (Fig. 31, at 351) facing the deco film; and a ground pattern (Fig. 45, at 370) on a lower surface of the dielectric layer to at least partially cover the antenna pattern (Fig. 45, at 352 and 370).


Regarding claim 2 Elk further discloses the antenna-deco film stack structure according to claim 1, wherein the antenna pattern comprises a plurality of antenna patterns which are disposed under the light-shielding portion (Fig. 4, at 250).

Regarding claim 3 Elk does not explicitly disclose the antenna-deco film stack structure according to claim 2, wherein the ground pattern overlaps the plurality of antenna patterns in a planar view.
Samsung discloses wherein the ground pattern overlaps the plurality of antenna patterns in a planar view (Fig. 45-46, at 352 and 370).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Elk in accordance with the teaching of Samsung regarding antenna ground patterns in order to provide an antenna device that can be easily mounted and exhibit stable performance even in a miniaturized or bezel-reduced electronic device (Samsung, paragraph 0016).

	



Regarding claim 15 Elk further discloses the display device according to claim 14, further comprising a touch sensor (Fig. 4, at 500) between the display panel and the antenna-deco film stack structure.

Claims 4-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elk in view of Samsung as applied to claim 1 above, and further in view of Kim et al., (US 2016/0093939), hereinafter Kim.

Regarding claim 4 Elk as modified does not explicitly disclose the antenna-deco film stack structure according to claim 1, wherein the antenna pattern comprises a radiation electrode, a pad and a transmission line electrically connecting the radiation electrode and the pad.
Kim discloses wherein the antenna pattern comprises a radiation electrode (Fig. 12B, at 120), a pad (Fig. 12B, at pads next to 130) and a transmission line (Fig. 12B, at 130) electrically connecting the radiation electrode and the pad.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Elk in accordance with the teaching of Samsung regarding stacked antenna patterns in order to provide an antenna device that can be easily mounted and exhibit stable performance even in a miniaturized or bezel-reduced electronic device (Samsung, paragraph 0016).


    PNG
    media_image1.png
    611
    484
    media_image1.png
    Greyscale


Regarding claim 5 Elk does not disclose the antenna-deco film stack structure according to claim 4, wherein the pad is disposed under the light-shielding portion of the deco film, and the radiation electrode is disposed under the transmissive portion of the deco film.
Samsung discloses wherein the pad is disposed under the light-shielding portion of the deco film, and the radiation electrode is disposed under the transmissive portion of the deco film (Fig. 6, 122).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Elk in accordance with the teaching of Samsung regarding stacked antenna patterns in order to provide an antenna device that can be easily mounted and exhibit stable performance even in a miniaturized or bezel-reduced electronic device (Samsung, paragraph 0016).


Regarding claim 6 Elk does not disclose the antenna-deco film stack structure according to claim 5, wherein the radiation electrode includes a mesh structure.
Samsung discloses wherein the radiation electrode includes a mesh structure (Fig. 6, at 122).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Elk in accordance with the teaching of Samsung regarding stacked antenna mesh patterns in order to provide an antenna device that can be easily mounted and exhibit stable performance even in a miniaturized or bezel-reduced electronic device (Samsung, paragraph 0016).

 Regarding claim 7 Elk as modified does not disclose the antenna-deco film stack structure according to claim 6, wherein the pad has a solid pattern structure.
Kim discloses wherein the pad has a solid pattern structure (Fig. 12B, at 120).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Elk in accordance with the teaching of Kim regarding signal pad designs for antennas in order to enable smooth power feeding to the antenna module and minimize a feeding loss (Kim, paragraph 0015).

Regarding claim 12 Elk as modified does not disclose the antenna-deco film stack structure according to claim 4, wherein the pad comprises a signal pad connected to the transmission line, and a ground pad spaced apart from the signal pad and electrically separated from the transmission line.
Kim discloses wherein the pad comprises a signal pad (Fig. 12B, at 120) connected to the transmission line (Fig. 12B, at 130), and a ground pad (Fig. 12B, at the two blocks aside 130) spaced apart from the signal pad and electrically separated from the transmission line.


Regarding claim 13 Elk as modified does not disclose the antenna-deco film stack structure according to claim 12, wherein the ground pad comprises a pair of ground pads facing each other with respect to the signal pad.
Kim discloses wherein the ground pad comprises a pair of ground pads (Fig. 12B, at the two blocks aside 130) facing each other with respect to the signal pad.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Elk in accordance with the teaching of Kim regarding ground pad designs for antennas in order to enable smooth power feeding to the antenna module and minimize a feeding loss (Kim, paragraph 0015).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Elk in view of Samsung and Kim as applied to claim 6 above, and further in view of Hong (US 2015/0255856), hereinafter Hong.

Regarding claim 8 Elk as modified does not explicitly disclose the antenna-deco film stack structure according to claim 6, further comprising a dummy mesh electrode on the upper surface of the dielectric layer to be separated from the radiation electrode, the dummy mesh electrode being disposed under the transmissive portion.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Elk in accordance with the teaching of Hong regarding dummy grids in order to mitigate the decrease in visibility caused by the shadowing of the dielectric layer (Hong, paragraph 0173).

Regarding claim 9 Elk as best understood does not disclose the antenna-deco film stack structure according to claim 8, wherein the radiation electrode or the dummy mesh electrode is blackening-treated.
Hong discloses wherein the radiation electrode or the dummy mesh electrode is blackening-treated (e.g., Fig. 2, at the blackened portions at 133b).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Elk in accordance with the teaching of Hong regarding dummy grids in order to mitigate the decrease in visibility caused by the shadowing of the dielectric layer (Hong, paragraph 0173).

Regarding claim 10 Elk does not disclose the antenna-deco film stack structure according to claim 8, further comprising a mesh ground pattern on the lower surface of the dielectric layer, wherein the mesh ground pattern overlaps the dummy mesh electrode in a planar view.
 	Hong discloses a mesh ground pattern (Fig. 45, at 370) on the lower surface of the dielectric layer, wherein the mesh ground pattern overlaps the dummy mesh electrode in a planar view (Fig. 45, at 370; paragraphs 0173-0174).
.

Claim 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Elk in view of Hong as applied to claim 14 above, and further in view of Kanaya et al., (US 2019/0220123), hereinafter Kanaya.

Regarding claim 16 Elk does not disclose the display device according to claim 14, wherein the dielectric layer of the antenna-deco film stack structure includes a polarizing layer.
Kanaya discloses wherein the dielectric layer of the antenna-deco film stack structure includes a polarizing layer (Fig. 2, at 138).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Elk in accordance with the teaching of Kanaya regarding a polarizing layer in order that the sensor electrodes are prevented from being viewed with the naked eye (Kanaya, paragraph 0065) which helps to prevent a decrease in image quality (Kanaya, paragraph 0065).

Regarding claim 17 Elk as modified does not explicitly disclose the display device according to claim 14, further comprising a polarizing layer between the display panel and the antenna-deco film stack structure.
Kanaya discloses a polarizing layer (Fig. 2, at 138) between the display panel (Fig. 2, at 140) and the antenna-deco film stack structure (Fig. 2, at 134).


Regarding claim 18 Elk as modified does not explicitly disclose the display device according to claim 14, further comprising a touch sensor between the display panel and the antenna-deco film stack structure and a polarizing layer between the touch sensor and the antenna-deco film stack structure.
Kanaya discloses a touch sensor (Fig. 1, at 106) between the display panel and the antenna-deco film stack structure and a polarizing layer (Fig. 2, at 138) between the touch sensor and the antenna-deco film stack structure.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna stack structure disclosed by Elk in accordance with the teaching of Kanaya regarding a polarizing layer in order that the sensor electrodes are prevented from being viewed with the naked eye (Kanaya, paragraph 0065) which helps to prevent a decrease in image quality (Kanaya, paragraph 0065).

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 

 	Elk and Samsung are all cited as teaching some elements of the claimed invention including a deco film comprising a light-shielding portion and a transmissive portion, a ground pattern, and an antenna pattern disposed on an upper surface of the dielectric layer and disposed under the deco film.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion

 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422.  The examiner can normally be reached on M-F 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E LOTTER/Examiner, Art Unit 2845